01-15-00702-CV




DATE 8/18/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      8/18/2015 11:08:20 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2009-09626

VOLUME                       PAGE                       OR          IMAGE # UNKNOWN

DUE 10/12/2015                                        ATTORNEY PRO SE

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             8/13/2013

REQUEST FOR FINDINGS OF FACT DATE FILED: N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         8/13/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)    JUSTICE INFORMATION MANAGEMENT SYSTEM      AUG 18, 2015(C1)
ACT50                    CIVIL COURT ACTIVITY              OPT: _____ - ACT
                            GENERAL INQUIRY                PAGE:    1 -   10

CASE NUMBER: 200909626__ POST JUDGMENT NUMBER> __ CURRENT COURT: 246 PUB? _
CASE TYPE: FOCAS - CUSTODY___________ CASE STATUS: POST JUDGMENT_____________
STYLE: MELTON, PATRICIA ANN_____________ VS. SALINAS, WALTER FRANCISCO_______
              SEQ ACT    PJN
     DATE     NUM CODE                 DESCRIPTION             PJN COURT INS>
_ 08/13/2015 51___ TINJX A ORDER SIGNED GRANTING TEMPORARY I 5_ 246 31_
                              PGS: 6___ LCD: 08132015 CLERK: COLLINS, QUANDEL
_ 07/30/2015 50___ 15NT_ A TEMPORARY HEARING COMPLETED _____ 5_ 246 31_
                                        LCD: 07302015 CLERK: COLLINS, QUANDEL
_ 07/30/2015 49___ 19NT_ A RULING MADE - HEARING COMPLETE __ 5_ 246 31_
                                        LCD: 07302015 CLERK: COLLINS, QUANDEL
_ 07/30/2015 48___ 17NT_ A EVIDENCE PRESENTED (BENCH HEARING 5_ 246 31_
                                        LCD: 07302015 CLERK: COLLINS, QUANDEL
_ 07/30/2015 47___ 16NT_ A BENCH HEARING ASSIGNED __________ 5_ 246 31_
                                        LCD: 07302015 CLERK: COLLINS, QUANDEL

==> *** (49) RECORDS FOUND ***
1=NOTICE INQ 2=SETTING INQ 3=ACT ENTRY    4=PARTY INQ   5=MIN. INQ.
6=CASE. SUMM. 7=BACKWARD    8=FORWARD                   10=REFRESH    11=HELP
JUC8H (NR4#)    JUSTICE INFORMATION MANAGEMENT SYSTEM       AUG 18, 2015(C1)
INT6510                    CIVIL CASE INTAKE                OPT: _____ - INT
                         GENERAL PARTY INQUIRY              PAGE:    1 -    1

CASE NUM: 200909626__ PJN> __ TRANS NUM: _________ CURRENT COURT: 246 PUB? _
CASE TYPE: FOCAS - CUSTODY                 CASE STATUS: POST JUDGMENT
STYLE: MELTON, PATRICIA ANN              VS SALINAS, WALTER FRANCISCO
=============================================================================
                        **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                 PTY   ASSOC. ATTY
  NUM   NUMBER                                            STAT
_ 05 00017-0001 RES          SALINAS, WALTER FRANCISCO          PRO-SE
_ 05 00016-0001 REL 16685310 MELTON, PATRICIA ANN               REED, MARSHA
_ 04 00015-0001 RES 16685310 MELTON, PATRICIA ANN               REED, MARSHA
_ 04 00014-0001 REL          SALINAS, WALTER F                  PRO-SE




==> (4) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP